Rosellini, C. J.
(dissenting) — The majority concede that the evidence was conflicting on the question of whether the appellant waived its lien rights and that it was within the province of the trial court to determine this factual question. Nevertheless, they review the evidence and make a finding contrary to that of the trial court.
The trial court found that the liens had been waived. The testimony of two witnesses supported this finding. B. M. Denson and Claude J. Denson, his son, testified that in consideration of B. M. Denson’s signing two promissory notes, one for $3,000 and one for $2,019.19, thus assuming a personal liability to that extent for money which Distinctive Homes, Inc., owed Boise for materials theretofore furnished, the agents of Boise agreed to waive the liens on the two newly constructed residential properties referred to throughout the record as the Clarke house and the Sheppard house.
There was testimony from Boise’s agents that it had insisted on the Denson notes as additional security and had agreed to withhold filing its liens, if certain payments were made before the time elapsed beyond which the lien rights would be lost for lack of filing. It was Boise’s position that these payments were not made and, hence, it did not violate its agreement when it filed the liens on the Clarke and Sheppard houses and now seeks to foreclose.
The trial court was aware of the rule that a lien right is a valuable right and its waiver is not to be presumed, *295and that any waiver must be established by evidence that is “clear, certain and unequivocal.” Emrich v. Gardner & Hitchings, Inc., 51 Wn.2d 528, 320 P.2d 288 (1958); Pacific Lumber & Timber Co. v. Dailey, 60 Wash. 566, 111 Pac. 869 (1910).
The fact that there is conflicting testimony from different witnesses does not make the evidence unclear, uncertain or equivocal.
The testimony of the Densons is, in itself, clear, certain and unequivocal and, if believed, meets the standard we have applied in such cases. That the trial court believed their testimony is indubitably clear; and the trial court made it equally clear that it disbelieved the witnesses who testified that Boise did not waive its lien rights, but merely agreed to extend the time for filing the liens to give the debtors some additional time in which to make payments.
There being substantial evidence to sustain the findings of the trial court, we should, under our repeated holdings, accept those findings as verities. Thorndike v. Hesperian Orchards, Inc. (1959), 54 Wn.2d 570, 343 P.2d 183. Boise having agreed to waive its liens and having received a sufficient consideration for its promise so to do (the two promissory notes of B. M. Denson), the judgments canceling its liens on the Clarke and Sheppard properties should be affirmed.
Hunter, J., concurs with Rosellini, C. J.